TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2020



                                     NO. 03-19-00593-CV


                    A. B. a/k/a A. L. B. a/k/a A. B. a/k/a M. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree of termination signed by the trial court on August 21, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s termination decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.